United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-10647
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE   DOUGLAS MARTINEZ-CALERO,
also   known as Carlos Calero Tapia,
also   known as Jose Garcia-Quiroz,
also   known as Serafin Juarez-Moretin,
also   known as Andres Henry Mejia,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:01-CR-348-1-G
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

       Jose Douglas Martinez-Calero (Martinez) pleaded guilty to

being present in the United States after having been previously

deported.    He argues that the district court erred in increasing

his offense level by 16 based upon his prior alien smuggling

offense.    He contends that his prior conviction was for

transporting and/or harboring aliens within the United States and

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10647
                                -2-

did not constitute an alien smuggling offense under U.S.S.G.

§ 2L1.2(b)(1)(A)(vii).

     Martinez’s argument is foreclosed by United States v. Solis-

Campozano, 312 F.3d 164, 166-67 (5th Cir. 2002), pet. for cert.

filed, No. 02-9474 (March 6, 2003), which was decided after he

filed his brief.   His sentence is AFFIRMED.